Exhibit 10.32

GLOBAL COMMUTATION AND RELEASE AGREEMENT

This Global Commutation and Release Agreement (hereinafter “Commutation”) is
entered into on May 16, 2007 (the “Effective Date”) by and among Amerisafe,
Inc., American Interstate Insurance Company, Silver Oak Casualty, Inc., and
American Interstate Insurance Company of Texas (collectively, the “Amerisafe
Insurance Group”), whose principal place of business as of the date of this
Commutation is located at 2301 Highway 190 West, DeRidder, Louisiana 70634 and
their respective successors and assigns of the one part, and Munich Reinsurance
America, Inc. (f/k/a American Re-Insurance Company), whose principal place of
business is located at 555 College Road East, Princeton, New Jersey 08543
(“MRAm”) of the other part.

WHEREAS, some of the members of the Amerisafe Insurance Group and MRAm have
entered at various times and from time to time into certain reinsurance
agreements under which some members of the Amerisafe Insurance Group ceded or
assumed business as is described in the reinsurance agreements, and MRAm ceded
or assumed such business in accordance with the terms and conditions of such
reinsurance agreements (all ceded and assumed reinsurance agreements ever
entered into between and among the member companies of the Amerisafe Insurance
Group and MRAm are more specifically described on Exhibit “A” attached hereto
and are hereinafter referred to as the “Reinsurance Agreements”);

WHEREAS, the Amerisafe Insurance Group and MRAm desire to fully and finally
settle and commute all present and future rights, obligations, and liabilities,
known and unknown, of each other under the Reinsurance Agreements;

NOW, THEREFORE, in order to effect a commutation and mutual release, the parties
hereto agree to the following terms and conditions:

 

1. MRAm shall remit to the Amerisafe Insurance Group on the Effective Date of
this Commutation Agreement the amount of USD $24,550,000 (TWENTY-FOUR MILLION,
FIVE HUNDRED FIFTY THOUSAND DOLLARS and 00/100) via direct wire transfer in
immediately available funds to the account designated by the Amerisafe Insurance
Group in Exhibit “B”.

 

2. The Amerisafe Insurance Group shall accept the sum set forth in Paragraph 1
above as full and final settlement of any and all amounts due or claimed to be
due from MRAm to the Amerisafe Insurance Group arising under, or in any manner
relating to the Reinsurance Agreements.

 

3.

In consideration of and effective upon receipt by the Amerisafe Insurance Group
of the payment described in Paragraph 1, the Amerisafe Insurance Group, their
successors and assigns, shall release and forever discharge



--------------------------------------------------------------------------------

 

MRAm and its affiliated companies, successors, subsidiaries, parent companies
and assigns, and their officers, directors, shareholders, employees, attorneys,
heirs, executors and assigns from any and all liabilities and obligations
arising under or in any manner relating to the Reinsurance Agreements, including
but not limited to any and all premiums, claims, liabilities, demands, damages,
costs, offsets, attorney’s fees, and other causes of action, whether known or
unknown, vested or contingent, liquidated or unliquidated, matured or unmatured,
reported or unreported, and whether currently existing or arising in the future
and shall indemnify and hold such parties harmless from all such liabilities and
obligations from and after the time of such release and discharge The parties
agree that in the event the payment described in Paragraph 1 is not received by
the Amerisafe Insurance Group as provided by Paragraph 1 by 5:00 p.m. CDST seven
(7) business days after the Effective Date this agreement shall be null and void
ab initio.

 

4. Effective simultaneously with the Amerisafe Insurance Group’s commutation and
release of MRAm as provided in Paragraph 3 herein, MRAm, on behalf of itself,
its, successors, and assigns, shall release and forever discharge the member
companies of the Amerisafe Insurance Group and their affiliated companies,
successors, subsidiaries, parent companies and assigns, and its officers,
directors, shareholders, employees and attorneys and their heirs, executors and
assigns from any and all liabilities and obligations arising under or in any
manner relating to the Reinsurance Agreements, including but not limited to any
and all premiums, claims, liabilities, demands, damages, costs, offsets,
attorney’s fees, and other causes of action, whether known or unknown, vested or
contingent, liquidated or unliquidated, matured or unmatured, reported or
unreported, and whether currently existing or arising in the future, and shall
indemnify and hold such parties harmless from all such liabilities and
obligations from and after the time of such release and commutation.

 

5. The rights, duties, and obligations set forth herein shall inure to the
benefit of and be binding upon any and all officers, directors, employees,
stockholders, successors, liquidators, receivers or assigns of the parties
hereto. Nothing in this Commutation shall be construed to release any claim MRAm
or the Amerisafe Insurance Group may have against any person not included within
the scope of the release language contained in paragraphs 3 and 4 of this
Commutation.

 

6. This Commutation shall in all respects be interpreted, enforced and governed
by the laws of the State of Louisiana.

 

7. This Commutation fully and finally resolves the rights, duties, and
obligations of MRAm and the Amerisafe Insurance Group under the Reinsurance
Agreements, and neither party shall:

 

2



--------------------------------------------------------------------------------

(i) have any remedy with respect to any representation, warranty, or undertaking
of the other that is not specifically set forth in this Commutation, whether or
not relied upon by the other party, or

(ii) seek to reopen or set aside this Commutation or any of the Reinsurance
Agreements on any basis whatsoever, including, without limitation, that this
Commutation or any of the Reinsurance Agreements is or are void or voidable due
to a mistake or change of law or mistake of fact in any way related to this
Commutation or any of the Reinsurance Agreements.

(iii) Each of Amerisafe Insurance Group and MRAm has entered voluntarily into
this Commutation based on their own independent assessment of the relevant facts
and their rights and obligations under the Reinsurance Agreements and not based
upon any representations or disclosures made by the other party or its
representatives. Each of the parties acknowledge that each has had a full and
fair opportunity to consult with, and seek advice and recommendations of, its
counsel prior to its execution of this Commutation.

 

8. This Commutation may be executed in multiple counterparts, each of which when
so executed and delivered shall be considered an original, but such counterparts
shall together constitute one and the same instrument and agreement.

 

9. Each party hereto has had the opportunity to negotiate the terms and modify
the content of this Commutation. Therefore, the terms of this Commutation shall
be considered and interpreted without any presumption, inference or rule
requiring construction or interpretation of any provision of this Commutation
against the interest of the drafter of the Commutation.

 

10. This Commutation contains the entire Agreement between the parties as
respects the subject matter. All discussions and agreements previously
entertained between the parties concerning the subject matter of the Commutation
are merged into this Commutation. This Commutation may not be modified or
amended, nor any of its provisions waived, except by an instrument in writing,
signed by duly authorized officers of the parties hereto.

 

11. Amerisafe, Inc. warrants and represents that it has no direct or indirect
subsidiaries, parent, or affiliates that underwrite the business ceded under the
Reinsurance Agreements, other than as are included in the Amerisafe Insurance
Group.

 

3



--------------------------------------------------------------------------------

12. Each signatory hereof hereby represents and warrants that he or she is fully
authorized to execute this Commutation on behalf of its respective party or
parties and each of the parties hereto is fully authorized to enter into and
perform its obligations contemplated under this Commutation without the
requirement of any further notice or consent to or from any regulatory authority
or other third party.

IN WITNESS WHEREOF, on this 16th day of May, 2007, the parties hereto have
caused this Global Commutation and Release Agreement to be executed in
triplicate by their duly authorized representatives.

AMERISAFE INSURANCE GROUP

AMERISAFE, Inc.

American Interstate Insurance Company

Silver Oak Casualty, Inc.

American Interestate Insurance Company of Texas

In DeRidder, Louisiana on

this 16th day of May,, 2007

 

By:   /s/ Allen Bradley   Allen Bradley, President & CEO

MUNICH REINSURANCE AMERICA, INC.

In Princeton NJ                                             on

this 16th          day of May, 2007

 

By:   /s/ Ross Sturm  

(Name)

(Title)

(Company)     Vice President

 

4



--------------------------------------------------------------------------------

Exhibit A:

1.

Casualty Excess of Loss Reinsurance Agreement

Originally Effective January 1, 2002 (No. 20301-0001)

As Amended by Addendums No. 1, 2, 3, 4, 5, & 6

 

Between

   American Interstate Insurance Company,    Silver Oak Casualty Company, Inc.
   American Interstate Insurance Company of Texas

And

   American Re-Insurance Company

2.

Montana Loggers Exchange:

Workers Compensation and Employers Liability Excess of Loss Reinsurance
Agreement

(No. 839-0001)

Originally Effective January 1, 1993 (as Endorsed January 1, 1993, 1994 & 1995)

 

Between

   Montana Loggers Exchange

And

   American Re-Insurance Company

 

5



--------------------------------------------------------------------------------

Exhibit “B”

BANK: BANK OF AMERICA

COMPANY: AMERICAN INTERSTATE INSURANCE COMPANY

ROUTING NUMBER:

BANK ACCOUNT NUMBER:

 

6